Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the reply filed April 8, 2022.
	Claims 35, 38, 39, 41. 42, and 44-57 are currently pending.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview / internet communication with Vicki G. Norton on May 23, 2022.
Examiner’s Amendments to the Claims:
Please amend the claims as follows:
	Claims 1-34. (Canceled)  
	35. (Currently Amended) A polypeptide construct comprising:
	 (a) a targeting carrier peptide derived from the X-protein of the Hepatitis B virus and 
	(b) a peptide capable of interacting with an intracellular domain of connexin43 (Cx43).  
	36-37. (Cancelled)  
	38. (Currently Amended) The polypeptide construct according to claim 35 
	 A) comprises an amino acid sequence selected from the group consisting of: 			LCL (SEQ ID NO: 4); 
		LCLRP (SEQ ID NO: 5); 
		LCLRPV (SEQ ID NO: 2); 8Application No. 16/608,761 Attorney Docket No. E3697-00540 
		LCLRPVG (SEQ ID NO: 6); 
		LCLRPVGAE (SEQ ID NO: 7);
		 LCLRPVGAESR (SEQ ID NO: 8); 
		LCLRPVGAESRGRPV (SEQ ID NO: 9); and
		 LCLRPVGAESRGRPVSGPFG (SEQ ID NO:10); or
	 B) consists of an amino acid sequence selected from the group consisting of: 			LCL (SEQ ID NO: 4); 
		LCLRP (SEQ ID NO: 5); 
		LCLRPV (SEQ ID NO: 2); 8Application No. 16/608,761 Attorney Docket No. E3697-00540 
		LCLRPVG (SEQ ID NO: 6); 
		LCLRPVGAE (SEQ ID NO: 7);
		 LCLRPVGAESR (SEQ ID NO: 8); 
		LCLRPVGAESRGRPV (SEQ ID NO: 9); and
		 LCLRPVGAESRGRPVSGPFG (SEQ ID NO:10); or
	C) consists of an amino acid sequence selected from the group consisting of: 			LCLX (SEQ ID NO: 11); 
		XLCL (SEQ ID NO: 12); 
		XLCLX (SEQ ID NO: 13); 
		LCLK (SEQ ID NO: 14); 
		LCLH (SEQ ID NO: 15); 
		LCLR (SEQ ID NO: 16); 
		LCLE (SEQ ID NO: 17); 
		LCLN (SEQ ID NO: 18);
		LCLQ (SEQ ID NO: 19); 
		VLCLR (SEQ ID NO: 20); and
		LCLD (SEQ ID NO: 21); 
		wherein X is any amino acid.  
	39. (Currently Amended) The polypeptide construct 
	A) comprises an amino acid selected from the group consisting of: 
		XCXR (SEQ ID NO: 22); 
		ICIR (SEQ ID NO: 23); and
		VCVR (SEQ ID NO: 24), 
		wherein X is any hydrophobic amino acid; or 
	B) consists of an amino acid selected from the group consisting of: 
		XCXR (SEQ ID NO: 22); 
		ICIR (SEQ ID NO: 23); and
		VCVR (SEQ ID NO: 24), 
		wherein X is any hydrophobic amino acid.
	40. (Cancelled)  
	41. (Currently Amended) The polypeptide construct 
		A) the interaction of the intracellular C-terminal tail of Cx43 with the intracellular loop of Cx43; and/or  
		B) Cx43 hemichannel opening.  
	42. (Currently Amended) The polypeptide construct 
	10Application No. 16/608,761A) comprises an amino acid sequence selected from the group consisting of: 			KQIEIKKFK (SEQ ID NO: 3); 
		DGVNVEMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 67);					DGANVDMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 68); 					RPSSRASSRASSRPRPDDLEI (SEQ ID NO: 69); 						RQPKIWFPNRRKPWKKRPRPDDLEI (SEQ ID NO: 70); 
		RPRPDDLEI (SEQ ID NO: 71); and
		SRPRPDDLEI (SEQ ID NO: 72); or 
	B) consists of an amino acid sequence selected from the group consisting of: 			KQIEIKKFK (SEQ ID NO: 3); 
		DGVNVEMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 67);					DGANVDMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 68); 					RPSSRASSRASSRPRPDDLEI (SEQ ID NO: 69); 						RQPKIWFPNRRKPWKKRPRPDDLEI (SEQ ID NO: 70); 
		RPRPDDLEI (SEQ ID NO: 71); and
		SRPRPDDLEI (SEQ ID NO: 72).
	43. (Cancelled)  
	44. (Currently Amended) A polypeptide construct comprising:
	(a) a targeting carrier peptide derived from the X-protein of the Hepatitis B virus and 
	(b) a peptide capable of interacting with an intracellular domain of connexin43 (Cx43), :
	A) comprises an amino acid selected from the group consisting of:
		XCXR (SEQ ID NO: 22); 
		ICIR (SEQ ID NO: 23); and 
		VCVR (SEQ ID NO: 24), 
		wherein X is any hydrophobic amino acid or
	B) consists of an amino acid selected from the group consisting of:
		XCXR (SEQ ID NO: 22); 
		ICIR (SEQ ID NO: 23); and 
		VCVR (SEQ ID NO: 24), 
		wherein X is any hydrophobic amino acid.
	45. (Currently Amended) The polypeptide construct according to claim 63, wherein the targeting carrier peptide: 
	




	 A) comprises an amino acid sequence selected from the group consisting of:
		LCLRP (SEQ ID NO: 5); 
		LCLRPV (SEQ ID NO: 2); 8Application No. 16/608,761 Attorney Docket No. E3697-00540 
		LCLRPVG (SEQ ID NO: 6); 
		LCLRPVGAE (SEQ ID NO: 7);
		 LCLRPVGAESR (SEQ ID NO: 8); 
		LCLRPVGAESRGRPV (SEQ ID NO: 9); and
		 LCLRPVGAESRGRPVSGPFG (SEQ ID NO:10); or
	B) consists of an amino acid sequence selected from the group consisting of: 			LCL (SEQ ID NO: 4); 
		LCLRP (SEQ ID NO: 5); 
		LCLRPV (SEQ ID NO: 2); 8Application No. 16/608,761 Attorney Docket No. E3697-00540 
		LCLRPVG (SEQ ID NO: 6); 
		LCLRPVGAE (SEQ ID NO: 7);
		 LCLRPVGAESR (SEQ ID NO: 8); 
		LCLRPVGAESRGRPV (SEQ ID NO: 9); and
		 LCLRPVGAESRGRPVSGPFG (SEQ ID NO:10); or 
	C) comprises an amino acid sequence selected from the group consisting of: 			LCLX (SEQ ID NO: 11); 
		XLCL (SEQ ID NO: 12); 
		XLCLX (SEQ ID NO: 13); 
		LCLK (SEQ ID NO: 14); 
		LCLH (SEQ ID NO: 15); 
		LCLR (SEQ ID NO: 16); 
		LCLE (SEQ ID NO: 17); 
		LCLN (SEQ ID NO: 18);
		LCLQ (SEQ ID NO: 19); 
		VLCLR (SEQ ID NO: 20); 
		LCLD (SEQ ID NO: 21); 
		wherein X is any amino acid; or
	D) consists of an amino acid sequence selected from the group consisting of: 			LCLX (SEQ ID NO: 11); 
		XLCL (SEQ ID NO: 12); 
		XLCLX (SEQ ID NO: 13); 
		LCLK (SEQ ID NO: 14); 
		LCLH (SEQ ID NO: 15); 
		LCLR (SEQ ID NO: 16); 
		LCLE (SEQ ID NO: 17); 
		LCLN (SEQ ID NO: 18);
		LCLQ (SEQ ID NO: 19); 
		VLCLR (SEQ ID NO: 20); and
		LCLD (SEQ ID NO: 21); 
		wherein X is any amino acid.  
	46. (Currently Amended) The polypeptide construct according to claim 44 wherein the peptide capable of interacting with an intracellular domain of connexin43 (Cx43): 
	A) is capable of inhibiting the interaction of the intracellular C-terminal trail of Cx43 with the intracellular loop of Cx43: and/or 
	B) is capable of inhibiting Cx43 hemichannel opening; and/or 
	C) 
		KQIEIKKFK (SEQ ID NO: 3); 
		DGVNVEMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 67);					DGANVDMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 68); 					RPSSRASSRASSRPRPDDLEI (SEQ ID NO: 69); 						RQPKIWFPNRRKPWKKRPRPDDLEI (SEQ ID NO: 70); 
		RPRPDDLEI (SEQ ID NO: 71); and
		SRPRPDDLEI (SEQ ID NO: 72); and/or 
	D) 
		KQIEIKKFK (SEQ ID NO: 3); 
		DGVNVEMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 67);					DGANVDMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 68); 					RPSSRASSRASSRPRPDDLEI (SEQ ID NO: 69); 						RQPKIWFPNRRKPWKKRPRPDDLEI (SEQ ID NO: 70); 
		RPRPDDLEI (SEQ ID NO: 71); and
		SRPRPDDLEI (SEQ ID NO: 72).
	47. (Currently Amended) The polypeptide construct according to claim 35, wherein the targeting carrier peptide is connected by a linker to the peptide capable of interacting with an intracellular domain of Cx43; optionally wherein the linker is a glycine linker or a polyglutamine linker.  
	48. (Previously Presented) A polypeptide construct comprising the amino acid sequence of SEQ ID NO: 1, 
	(i) all amino acids of SEQ ID NO: 1 are L-amino acids; or 
	(ii) all amino acids of SEQ ID NO: 1 comprises L-amino acids, D-amino acids, or a mixture thereof.  
	49. (Currently Amended) A nucleic acid molecule encoding the polypeptide construct of claim 35. 


	50. (Currently Amended) A nucleic acid encoding the polypeptide construct 
	51. (Currently Amended) A method of treating subject having a disease or disorder of the eye, comprising administering to a subject a polypeptide construct according to claim 35.  
	52. (Currently Amended) The method according to claim 51, wherein the disease or disorder of the eye is selected from the group consisting of: AMD (including wet and/or dry AMD), diabetic retinopathy, glaucoma, retinal vein and/or branch occlusion, retinal artery occlusion, retinal stroke, macular oedema, uveitis, blepharitis, severe dry eye syndrome, diabetic peripheral neuropathy, and optic neuritis.  
	53. (Currently Amended) A method according to claim 51 polypeptide construct is lchpvKQIEIKKFK (SEQ ID NO:1), wherein the lowercase letters represent a D-isomer.  
	54. (Currently Amended) A method for targeting delivery of a peptide capable of interacting with an intracellular domain of connexin43 to hypoxic cells in a subject, comprising administering to the subject the polypeptide construct of claim 35. 
	55. (Currently Amended) The method according to claim 54, wherein the subject has a disease or disorder associated with hypoxia.  
	56. (Currently Amended) The method according to claim 55, wherein the disease or disorder is cancer, stroke or cardiovascular disease.  
	57. (Currently Amended) The method according to claim 56, wherein the cardiovascular disease is selected from the group consisting of cardiac ischemia, pericarditis, myocardial infarction, and ischemic valve disease.
	58. (New) The construct according to claim 44, wherein the targeting carrier peptide is connected by a linker to the peptide capable of interacting with an intracellular domain of Cx43; optionally, wherein the linker is a glycine linker or a polyglutamine linker.  
	59. (New) A vector comprising the nucleic acid molecule of claim 49.
	60. (New) A nucleic acid molecule encoding the protein construct of claim 44.
	61. (New) A vector comprising the nucleic acid molecule of claim 60.
	62. (New) A vector comprising the nucleic acid molecule of claim 50.
	63. (New) A protein construct comprising:
	(a) a targeting carrier peptide derived from the X-protein of the Hepatitis B virus, wherein the targeting carrier peptide comprises LCL (SEQ ID NO: 4), and 
	(b) a peptide capable of interacting with an intracellular domain of connexin43 (Cx43).
	64. (New) The polypeptide construct according to claim 63, wherein the peptide capable of interacting with an intracellular domain of connexin43 (Cx43): 
	A) is capable of inhibiting the interaction of the intracellular C-terminal trail of Cx43 with the intracellular loop of Cx43: and/or 
	B) is capable of inhibiting Cx43 hemichannel opening; and/or 
	C) comprises an amino acid sequence selected from the group consisting of: 
		KQIEIKKFK (SEQ ID NO: 3); 
		DGVNVEMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 67);					DGANVDMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 68); 					RPSSRASSRASSRPRPDDLEI (SEQ ID NO: 69); 						RQPKIWFPNRRKPWKKRPRPDDLEI (SEQ ID NO: 70); 
		RPRPDDLEI (SEQ ID NO: 71); and
		SRPRPDDLEI (SEQ ID NO: 72); and/or 
	D) consists of an amino acid sequence selected from the group consisting of:
		KQIEIKKFK (SEQ ID NO: 3); 
		DGVNVEMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 67);					DGANVDMHLKQIEIKKFKYGIEEHGK (SEQ ID NO: 68); 					RPSSRASSRASSRPRPDDLEI (SEQ ID NO: 69); 						RQPKIWFPNRRKPWKKRPRPDDLEI (SEQ ID NO: 70); 
		RPRPDDLEI (SEQ ID NO: 71); and
		SRPRPDDLEI (SEQ ID NO: 72).
	65. (New) The polypeptide construct according to claim 63, wherein the targeting carrier peptide is connected by a linker to the peptide capable of interacting with an intracellular domain of Cx43; optionally wherein the linker is a glycine linker or a polyglutamine linker.  
	66. (New) A nucleic acid molecule encoding the polypeptide construct of claim 63.
	67. (New) A vector comprising the nucleic acid molecule of claim 66.
68. (New) The polypeptide construct according to claim 64, wherein the targeting carrier peptide:
A) comprises an amino acid sequence selected from the group consisting of:
LCLRP (SEQ ID NO: 5);
LCLRPV (SEQ ID NO: 2);
LCLRPVG (SEQ ID NO: 6);
LCLRPVGAE (SEQ ID NO: 7);
LCLRPVGAESR (SEQ ID NO: 8);
LCLRPVGAESRGRPV (SEQ ID NO: 9); and
LCLRPVGAESRGRPVSGPFG (SEQ ID NO:10); or 
B) consists of an amino acid sequence selected from the group consisting of:
LCLRP (SEQ ID NO: 5);
LCLRPV (SEQ ID NO: 2);
LCLRPVG (SEQ ID NO: 6);
LCLRPVGAE (SEQ ID NO: 7);
LCLRPVGAESR (SEQ ID NO: 8);
LCLRPVGAESRGRPV (SEQ ID NO: 9); and
LCLRPVGAESRGRPVSGPFG (SEQ ID NO: 10); or
	C) comprises an amino acid sequence selected from the group consisting of:
			LCLX (SEQ ID NO: 11);
			XLCL (SEQ ID NO: 12);
			XLCLX (SEQ ID NO: 13);
			LCLK (SEQ ID NO: 14);
			LCLH (SEQ ID NO: 15);
			LCLR (SEQ ID NO: 16);
			LCLE (SEQ ID NO: 17);
			LCLN (SEQ ID NO: 18);
			LCLQ (SEQ ID NO: 19);
			VLCLR (SEQ ID NO: 20); 
			LCLD (SEQ ID NO: 21); 
			wherein X is any amino acid; or
D) consists of an amino acid sequence selected from the group consisting of:
LCLX (SEQ ID NO: 11);
XLCL (SEQ ID NO: 12);
XLCLX (SEQ ID NO: 13);
LCLK (SEQ ID NO: 14);
LCLH (SEQ ID NO: 15);
LCLR (SEQ ID NO: 16);
LCLE (SEQ ID NO: 17);
LCLN (SEQ ID NO: 18);
LCLQ (SEQ ID NO: 19);
VLCLR (SEQ ID NO: 20); 
LCLD (SEQ ID NO: 21); 
wherein X is any amino acid.




	Claims 35, 38, 39, 41, 42, and 44-68 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656